Title: From George Washington to Jonathan Trumbull, Sr., 29 October 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge October 29th 1775

Since I had the pleasure of addressing you last no material occurrence has happened in our Camp.
Depy Governor Griswold was very desirous to take the minutes of the Conference with the Delegates of the Continental Congress, with him, but they were so lengthy the time did not admit of it—As soon as they can be copied fair they shall be transmitted.
I was somewhat surprised to find, that in one of the Regiments lately from Connecticut Dr Cheney had been commissioned

as a Surgeon—As I am persuaded he must have obtained this Appointment by some misrepresentation I think it proper to apprize you of his conduct and behaviour last Summer—Being suspected of fradulent Draughts upon the Commissary’s Store and other malpractices, it was proposed to bring him to a tryal, which he evaded by requesting a desmission, which was granted him. After which, I am very credibly informed, he returned to his Colony where he has propagated the most infamous reports of some of the General Officers—Reports tending to impress the minds of the Soldiery and Country with prejudices which would dissolve that confidence which ought to subsist between Troops and their Officers. Since he has returned to Camp he has renewed his draughts upon the Stores but being immediately detected I have ordered him under an arrest, and hope sufficient evidence may be had to convict him, so as to rid the Army of him entirely. But I beg leave to intimate to you the propriety of observing some caution in giving Commissions to persons who have been discharged before you are apprized of the reasons of their leaving the Army.
I am glad to hear the Commissary General is in a fair way of recovery. I hope it will not be long before we have the pleasure of seeing him in the Camp. I am Sir with much Regard and Esteem Your most obedient humble Servant

Go. Washington


P.S. Have you heard any thing of the Lead proposed to be sent from Albany in Augt. Allow me to call your attention to this important article.

